422 F.2d 402
UNITED STATES of America, Appellee,v.Clingman O'DELL and Elisabeth C. O'Dell, Appellants.
No. 13776.
United States Court of Appeals, Fourth Circuit.
Argued February 3, 1970.
Decided March 11, 1970.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.
Charles D. Gray, III, Gastonia, N. C. (Joseph B. Alala, Jr., Gastonia, N. C., on the brief), for appellants.
Joseph R. Cruciani, Asst. U. S. Atty. (Keith S. Snyder, U. S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit Judges.
PER CURIAM:


1
Upon consideration of the briefs, the record, and the oral argument of counsel, we find no reversible error. The convictions upon charges of tax fraud are affirmed.


2
Affirmed.